WR-62,099-03
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/8/2015 12:55:52 PM
                                                            Accepted 4/8/2015 1:12:29 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                         No. WR-62,099-03
                                                              RECEIVED
                                                       COURT OF CRIMINAL APPEALS
                                                              4/8/2015
                                                         ABEL ACOSTA, CLERK
                         IN THE
               COURT OF CRIMINALAPPEALS
                FOR THE STATE OF TEXAS


                     In re Robert Lynn Pruett,

                             Petitioner,

                                 vs.

                         William Stephens,
           Director, Texas Department of Criminal Justice,
                  Correctional Institutions Division

                            Respondent.

              _________________________________

      MOTION TO RECUSE JUDGE LAWRENCE MEYERS
            _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________

                           David R. Dow
                     Texas Bar No. 06064900
                      ddow@central.uh.edu
                 University of Houston Law Center
                          100 Law Center
                   Houston, Texas 77204-6060
                       TEL: (713) 743-2171
                      FAX: (713) 743-2131
                                No. WR-62,099-03



                                IN THE
                      COURT OF CRIMINAL APPEALS
                        FOR THE STATE OF TEXAS


                            In re Robert Lynn Pruett,

                                     Petitioner,

                                         vs.

                               William Stephens,
                 Director, Texas Department of Criminal Justice,
                        Correctional Institutions Division

                                    Respondent.

                     _________________________________

           MOTION TO RECUSE JUDGE LAWRENCE MEYERS
                 _________________________________

      To avoid any appearance of impropriety and promote public confidence in

the integrity of the judiciary, Relator-Petitioner Robert Lynn Pruett asks that Judge

Lawrence Meyers recuse himself, or be recused by the Court, from further

participation in this case. The basis for this motion is that Judge Meyers, on April

1, dissented from this Court’s order granting counsel leave to appear in this case.

His dissent, indicating he does not believe counsel should be able to file anything

on behalf of Pruett, would cause a reasonable person to question his impartiality in
this case.

       The grounds for recusal of appellate judges are the same as the grounds for

the recusal of trial judges. See Tex. R. App. P. 16.2. Under Texas Rule of Civil

Procedure 18b(2), a judge must recuse himself in any proceeding in which:

       (a)   his impartiality might reasonably be questioned;

       (b)   he has a personal bias or prejudice concerning the subject matter or a
             party, or personal knowledge of disputed evidentiary facts concerning
             the proceeding.

Tex. R. Civ. P. 18b(2)(a), (b).

       The standard for assessing judicial bias in this context is whether the

allegation of lack of impartiality is grounded on facts that would create doubts

concerning the judge’s impartiality – not in the mind of the judge himself, or even,

necessarily, in the mind of the party filing the motion, but rather in the mind of a

reasonable person with knowledge of all the circumstances involved. Kemp v.

State, 846 S.W.2d 289, 305 (Tex. Crim. App. 1992); see Rogers v. Bradley, 909
S.W.2d 872, 880-82 (Tex. 1995) (Enoch, J., responding to declaration of recusal).

The language of the rule is mandatory. The standard is an objective one: It

requires “the judge to recuse if ‘his impartiality might reasonably be questioned,’

regardless of the source or circumstances giving rise to the question of impartiality

and even though the source and circumstances may be beyond the judge’s volition

or control.” Rogers, 909 S.W.2d at 874 (Gammage, J., declaration of recusal).

                                         2
      Because of Judge Meyers’ decision to dissent to this Court’s order granting

undersigned counsel leave to appear, his impartiality with respect to the instant

petition (and with respect to any additional pleadings for which counsel might seek

leave to appear) might reasonably be questioned by a reasonable person. The

dissent creates at least the appearance that he is biased against counsel (or at least

against counsel’s being granted leave to appear during his suspension).

                             PRAYER FOR RELIEF

      For the foregoing reasons, Mr. Pruett asks that Judge Meyers recuse himself,

or be recused by this Court, from the case.

                              Respectfully Submitted,



                                 s/ David R. Dow
                          __________________________
                                   David R. Dow
                             Texas Bar No. 06064900
                         University of Houston Law Center
                                  100 Law Center
                            Houston, Texas 77204-6060
                               Tel. (713) 743-2171
                               Fax (713) 743-2131

                             Counsel for Robert Pruett




                                          3
                          CERTIFICATE OF SERVICE

      I certify that on the 8th day of April 2015, a true and correct copy of the
above legal document was delivered via email to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      Texas Bar No. 24059589
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                     s/ David R. Dow
                                                     _________________________
                                                     David R. Dow




                                          4